
	

113 HR 1922 IH: Foreign Assistance Under Limitation and Transparency Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1922
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Gosar (for
			 himself and Mr. Sensenbrenner)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To limit assistance to Iran, North Korea, Syria, Egypt,
		  and Pakistan, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreign Assistance Under
			 Limitation and Transparency Act or FAULT
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Limitations on foreign assistance
					Sec. 101. Limitation on assistance to Iran, North Korea, Syria,
				Egypt, and Pakistan.
					Sec. 102. Limitation on assistance to other
				countries.
					Sec. 103. Limitation on assistance to private voluntary
				organizations.
					Sec. 104. Statement of policy on assistance to foreign
				terrorist organizations.
					Sec. 105. Report on unobligated funds available for sanctioned
				countries and organizations under this Act.
					Sec. 106. Inapplicability of other provisions of
				law.
					Title II—Transparency and other provisions
					Sec. 201. Termination of designation of Egypt and Pakistan as
				major non-NATO allies.
					Sec. 202. Annual foreign assistance report to
				Congress.
				
			2.FindingsCongress finds the following:
			(1)Foreign assistance
			 is an important tool utilized to facilitate diplomacy by making investments in
			 infrastructure and basic human needs abroad.
			(2)United States taxpayer dollars should be
			 used prudently and appropriately, and should not be distributed to those who
			 seek to do harm to Americans or our allies.
			(3)Failure to
			 cooperate with the United States as it carries out its foreign policy
			 objectives should necessarily lead to restricted or terminated United States
			 foreign assistance.
			(4)Once foreign
			 assistance to a country is restricted, Congress reserves the right to reinstate
			 any such foreign assistance based on substantive changes in rhetoric or action
			 of that country, and on a case-by-case basis.
			(5)The countries of Iran, North Korea, Syria,
			 Egypt, and Pakistan have engaged in activities that undermine the security and
			 foreign policy objectives of the United States or compromise regional and
			 international stability.
			3.DefinitionsIn this Act:
			(1)Agricultural
			 commodityThe term agricultural commodity has the
			 meaning given such term in section 102 of the Agricultural Trade Act of 1978 (7
			 U.S.C. 5602).
			(2)Appropriate
			 congressional committeesExcept as otherwise provided, the term
			 appropriate congressional committees means—
				(A)the Committee on Foreign Affairs and the
			 Permanent Select Committee on Intelligence of the House of Representatives;
			 and
				(B)the Committee on
			 Foreign Relations and the Select Committee on Intelligence of the
			 Senate.
				(3)Covered
			 countryThe term
			 covered country means a country with respect to which the
			 limitation on foreign assistance under section 101(a) of this Act is in
			 effect.
			(4)Emergency
			 international disaster assistanceThe term emergency
			 international disaster assistance means short-term assistance in the
			 immediate aftermath of a disaster that includes—
				(A)infrastructure
			 repairs and improvements;
				(B)mitigating the
			 effects of the disaster;
				(C)assisting
			 internally displaced persons;
				(D)harboring
			 refugees;
				(E)providing
			 agricultural commodities;
				(F)providing
			 medicine; and
				(G)providing medical
			 devices.
				(5)Financial
			 instrumentThe term financial instrument means any
			 direct cash payment, cash transfer, or monetary instrument.
			(6)Foreign
			 assistanceThe term foreign assistance has the
			 meaning given such term in section 634(b) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2394(b)).
			(7)GovernmentThe
			 term government means, with respect to a foreign country, any
			 centralized state, provincial, or municipal government of the country.
			(8)Humanitarian
			 assistanceThe term humanitarian assistance
			 means—
				(A)disaster relief assistance, including any
			 assistance under chapter 9 of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2292 et seq.) (relating to international disaster assistance);
			 and
				(B)refugee assistance, including any
			 assistance under the Migration and Refugee Act of 1962 (22 U.S.C. 2601 et seq.)
			 (relating to international refugee and migration assistance).
				(9)Major non-NATO
			 allyThe term major non-NATO ally means a country
			 that is designated as a major non-NATO ally pursuant to section 517 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2321k), as amended by section
			 201(a)(2) of this Act.
			(10)Medical
			 deviceThe term medical device has the meaning given
			 the term device in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321).
			(11)MedicineThe term medicine has the
			 meaning given the term drug in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321).
			(12)NATOThe
			 term NATO means the North Atlantic Treaty Organization.
			(13)Private
			 voluntary organizationThe
			 term private voluntary organization has the meaning given such
			 term in section 259(12) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2214a(12)).
			(14)United States
			 allyThe term United States ally means—
				(A)a NATO member
			 state (other than the United States); or
				(B)a major non-NATO
			 ally.
				ILimitations on
			 foreign assistance
			101.Limitation on
			 assistance to Iran, North Korea, Syria, Egypt, and Pakistan
				(a)Limitation
					(1)In
			 generalNotwithstanding any other provision of law, no funds made
			 available to any Federal department or agency may be used to provide foreign
			 assistance to Iran, North Korea, Syria, Egypt, and Pakistan.
					(2)ExceptionThe limitation on foreign assistance in
			 paragraph (1) shall not apply to agricultural commodities, medicine, or medical
			 devices, except that the aggregate value of such assistance in any fiscal year
			 may not exceed $50,000,000.
					(b)General
			 waiver
					(1)In
			 generalNotwithstanding any other provision of law, the
			 limitation on foreign assistance in subsection (a) may not be waived with
			 respect to a country specified in subsection (a) unless the President submits
			 to the appropriate congressional committees at least 45 days before the
			 proposed waiver would take effect a report certifying that there has been a
			 fundamental change in the policies of the government of such country,
			 including—
						(A)information
			 relating to such government’s assurances of—
							(i)free and democratic elections without
			 pressure from such government or any organization affiliated with such
			 government;
							(ii)freedom of
			 religious belief and practice; and
							(iii)freedom of
			 speech and expression;
							(B)information
			 relating to such government’s attempts and successes to date with regard to
			 eradicating the trafficking of—
							(i)persons;
							(ii)weapons of mass
			 destruction or components to facilitate the creation of such weapons;
							(iii)illicit
			 narcotics; and
							(iv)any
			 financial instrument used to facilitate the trafficking of any persons
			 described in clause (i), weapons or components described in clause (ii), or
			 illicit narcotics described in clause (iii), if such trafficking originates,
			 passes through, or is destined for such country or any entity under that
			 country’s jurisdiction;
							(C)information relating to such government’s
			 attempts and successes to date with regard to eradicating—
							(i)gross violations
			 of internationally recognized human rights, including torture;
							(ii)cruel, inhuman,
			 or degrading treatment or punishment;
							(iii)prolonged
			 detention without charges;
							(iv)causing the
			 disappearance of a person by the abduction and clandestine detention of such
			 person; or
							(v)other flagrant
			 denial of the right to life, liberty, and the security of a person;
							(D)information
			 relating to such government’s attempts and successes to date with regard to
			 eradicating child exploitation, abuse, or forced conscription into military or
			 paramilitary services;
						(E)information relating to such government’s
			 attempts and successes to date with regard to eradicating admissions biases
			 based on gender, religion, disability, or other similar biases at institutions
			 of learning that are funded by the government of such country;
						(F)information
			 relating to such government’s denouncement of the damage or destruction by mob
			 action of United States property within such country, provision of appropriate
			 measures to prevent a recurrence thereof, and provision of adequate
			 compensation for such damage or destruction; and
						(G)information
			 relating to such government’s assurances that it—
							(i)is not currently engaged in violence
			 against its own citizens, residents, or inhabitants;
							(ii)has
			 publicly and appropriately expressed the State of Israel’s right to peacefully
			 exist;
							(iii)is
			 not supporting acts of international terrorism and has provided assurances it
			 will not support acts of international terrorism in the future;
							(iv)is
			 taking a public, active role in eradicating any element of international
			 terrorism within its borders; and
							(v)if
			 such country does not possess a nuclear weapon as of the date of the enactment
			 of this Act, is not engaged in a nuclear weapons development program.
							(2)Disapproval of
			 general waiver
						(A)In
			 generalThe limitation on
			 foreign assistance in subsection (a) may not be waived with respect to a
			 country specified in subsection (a) if Congress, within 45 days after receipt
			 of a report under paragraph (1), enacts a joint resolution the matter after the
			 resolving clause of which is as follows: That the proposed waiver of the
			 limitation on foreign assistance with respect to ____ as contained in the
			 report submitted to Congress under section 101(b) of the Foreign Assistance
			 Under Limitation and Transparency Act on ____ is hereby prohibited.,
			 the first blank to be completed with the name of the country and the second
			 blank to be completed with the appropriate date.
						(B)House and Senate
			 proceduresA joint resolution
			 described in paragraph (1) and introduced within the appropriate 45-day period
			 shall be considered in the Senate and the House of Representatives in
			 accordance with paragraphs (3) through (7) of section 8066(c) of the Department
			 of Defense Appropriations Act (as contained in Public Law 98–473), except that
			 references in such paragraphs to the Committees on Appropriations of the House
			 of Representatives and the Senate shall be deemed to be references to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate, respectively.
						(c)Humanitarian
			 waiver
					(1)In
			 generalThe President may waive, for a period of 120 days, the
			 limitation on foreign assistance in subsection (a) with respect to providing
			 humanitarian assistance to a country specified in subsection (a) if—
						(A)prior to waiving such prohibition, the
			 President submits to Congress a report that contains a determination of the
			 President that the people residing within the country—
							(i)have been affected
			 by a natural disaster, limited to fire, famine, earthquake, drought, hurricane,
			 typhoon, tsunami, tropical storm, flood, landslide and debris flow, widespread
			 disease, or volcano eruption; or
							(ii)face imminent
			 threat from exposure to radioactive or toxic elements due to the failure of any
			 power source or other machinery directly involved with radioactive or toxic
			 material; and
							(B)the humanitarian
			 assistance to be provided will not be provided to or through the government of
			 the country.
						(2)Humanitarian
			 waiver renewalAt the end of
			 the 120-day waiver period specified in paragraph (1), the President may extend
			 the waiver for additional 90-day periods if the President submits, not less
			 than 10 days prior to the start of each 90-day period, a comprehensive status
			 report to the appropriate congressional committees on—
						(A)the extent to
			 which further humanitarian assistance is needed;
						(B)the manner in
			 which the humanitarian assistance has been administered; and
						(C)the effectiveness
			 of the humanitarian assistance.
						(3)LimitationThe aggregate value of humanitarian
			 assistance provided under this subsection in any fiscal year may not exceed
			 $50,000,000.
					(d)Effective
			 dateThis section takes effect on the date of the enactment of
			 this Act and applies with respect to funds made available to any Federal
			 department or agency for any fiscal year after fiscal year 2013.
				102.Limitation on
			 assistance to other countries
				(a)Limitation
					(1)In
			 generalNotwithstanding any
			 other provision of law, no funds made available to any Federal department or
			 agency may be used to provide foreign assistance to any country unless the
			 government of such country provides assurances in writing to the head of the
			 Federal department or agency that the government of such country will not
			 provide assistance (other than assistance described in paragraph (2)) to a
			 covered country.
					(2)ExceptionThe limitation on foreign assistance in
			 paragraph (1) shall not apply to agricultural commodities, medicine, medical
			 devices, or emergency international disaster assistance.
					(3)Submission of
			 assurancesThe head of such
			 Federal department or agency shall submit to the appropriate congressional
			 committees a copy of the assurances described in paragraph (1) as soon as
			 practicable after the date on which the government of the country provides the
			 assurances to the head of such Federal department or agency.
					(b)Penalties
					(1)In
			 generalA country that provides foreign assistance to a covered
			 country in violation of subsection (a) shall be ineligible to receive further
			 foreign assistance during the period—
						(A)beginning on the
			 date on which the head of the Federal department or agency determines the
			 violation occurred; and
						(B)ending on the date
			 that is not less than 5 years but not more than 12 years after the date
			 described in subparagraph (A).
						(2)NotificationThe
			 head of such Federal department or agency shall submit to the appropriate
			 congressional committees a notification containing the name of the country that
			 is ineligible to receive further foreign assistance as determined under this
			 subsection and the time period of ineligibility for such foreign assistance as
			 determined under this subsection.
					(c)Humanitarian
			 waiver
					(1)In
			 generalThe President may waive, for a period of 120 days, the
			 limitation on foreign assistance in subsection (a) with respect to providing
			 humanitarian assistance to a country specified in subsection (a) if—
						(A)prior to waiving such prohibition, the
			 President submits to Congress a report that contains a determination of the
			 President that the people residing within the country—
							(i)have been affected
			 by a natural disaster, limited to fire, famine, earthquake, drought, hurricane,
			 typhoon, tsunami, tropical storm, flood, landslide and debris flow, widespread
			 disease, or volcano eruption; or
							(ii)face imminent
			 threat from exposure to radioactive or toxic elements due to the failure of any
			 power source or other machinery directly involved with radioactive or toxic
			 material; and
							(B)the humanitarian
			 assistance to be provided will not be provided to or through the government of
			 the country.
						(2)Humanitarian
			 waiver renewalAt the end of
			 the 120-day waiver period specified in paragraph (1), the President may extend
			 the waiver for additional 90-day periods if the President submits, not less
			 than 10 days prior to the start of each 90-day period, a comprehensive status
			 report to the appropriate congressional committees on—
						(A)the extent to
			 which further humanitarian assistance is needed;
						(B)the manner in
			 which the humanitarian assistance has been administered; and
						(C)the effectiveness
			 of the humanitarian assistance.
						(3)LimitationThe aggregate value of humanitarian
			 assistance provided under this subsection in any fiscal year may not exceed
			 $50,000,000.
					(d)Effective
			 dateThis section takes
			 effect on the date of the enactment of this Act and applies with respect to
			 funds made available to any Federal department or agency for any fiscal year
			 after fiscal year 2013.
				103.Limitation on
			 assistance to private voluntary organizations
				(a)Limitation
					(1)In
			 generalNotwithstanding any
			 other provision of law, no funds made available to any Federal department or
			 agency may be used to provide foreign assistance to any private voluntary
			 organization unless the private voluntary organization provides assurances in
			 writing to the head of the Federal department or agency that the private
			 voluntary organization—
						(A)will not provide assistance (other than
			 assistance described in paragraph (2)) to any covered country; and
						(B)will not enter into any contract or
			 sub-contract to provide assistance (other than assistance described in
			 paragraph (2)) to any covered country.
						(2)ExceptionThe
			 limitation on foreign assistance in paragraph (1) shall not apply to
			 agricultural commodities, medicine, medical devices, or emergency international
			 disaster assistance.
					(3)Submission of
			 assurancesThe head of such Federal department or agency shall
			 submit to the appropriate congressional committees a copy of the assurances
			 described in paragraph (1) as soon as practicable after the date on which the
			 private voluntary organization provides the assurances to the head of such
			 Federal department or agency.
					(b)PenaltiesWhoever,
			 acting on behalf of a private voluntary organization, shall willfully violate
			 any of the provisions of this section, shall, upon conviction, be fined not
			 more than $50,000, or, if a natural person, imprisoned for not more than 20
			 years, or both, and the officer, director, or agent of any private voluntary
			 organization who knowingly participates in such violation shall be punished by
			 a like fine, imprisonment, or both.
				(c)Effective
			 dateThis section takes
			 effect on the date of the enactment of this Act and applies with respect to
			 funds made available to any Federal department or agency for any fiscal year
			 after fiscal year 2013
				104.Statement of
			 policy on assistance to foreign terrorist organizations
				(a)FindingCongress finds it immoral and
			 counterproductive to lend any type of foreign assistance to any organization
			 that has used violence or threatens violence against the United States, the
			 State of Israel, or any other United States ally.
				(b)Statement of
			 policyCongress—
					(1)reaffirms, in accordance with section 2339B
			 of title 18, United States Code, no funds made available to any Federal
			 department or agency may be used to provide foreign assistance to any foreign
			 terrorist organization as described in such section; and
					(2)affirms that contracts facilitating foreign
			 assistance transfers, such as Limited Scope Grant Agreements and Strategic
			 Objective Grant Agreements, and all other similar documents and contracts used
			 to facilitate the transfer of monies for foreign assistance, must contain
			 language that specifically prohibits any monies from being transferred,
			 directly or indirectly, to any foreign terrorist organization.
					105.Report on
			 unobligated funds available for sanctioned countries and organizations under
			 this Act
				(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the President shall submit to
			 the specified congressional committees a report detailing and accounting for
			 all unobligated funds available for assistance for countries and organizations
			 described in subsection (b) for purposes of providing for the rescission of
			 such funds.
				(b)Countries and
			 organizations describedCountries and organizations referred to in
			 subsection (a) are—
					(1)covered countries
			 under this Act;
					(2)countries with
			 respect to which the limitation on foreign assistance under section 102(a) is
			 in effect; and
					(3)private voluntary
			 organizations with respect to which the limitation on foreign assistance under
			 section 103(a) is in effect
					(c)DefinitionIn
			 this section, the term specified congressional committees
			 means—
					(1)the appropriate congressional committees;
			 and
					(2)the Committee on
			 Appropriations of the House of Representatives and the Committee on
			 Appropriations of the Senate.
					106.Inapplicability
			 of other provisions of lawThe
			 provisions of this title may not be waived under any provision of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2251 et seq.) (other than chapter 9 of part I
			 of such Act), the Arms Export Control Act (22 U.S.C. 2751 et seq.), any other
			 Act authorizing foreign assistance, or any Act making appropriations for the
			 Department of State, foreign operations, or related programs.
			IITransparency and
			 other provisions
			201.Termination of
			 designation of Egypt and Pakistan as major non-NATO allies
				(a)Egypt
					(1)In
			 generalEffective beginning on the date of the enactment of this
			 Act—
						(A)the designation of
			 Egypt as a major non-NATO ally pursuant to subsection (b) of section 517 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2321k) shall be deemed to have been
			 terminated by the President pursuant to subsection (a)(2) of such section
			 irrespective of the requirement to notify Congress pursuant to such section;
			 and
						(B)the President may not issue a separate
			 designation of Egypt as a major non-NATO ally pursuant to section 517(a)(1) of
			 such Act or any other provision of law.
						(2)Conforming
			 amendmentSection 517(b) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2321k(b)) is amended by striking
			 Egypt,.
					(b)PakistanEffective beginning on the date of the
			 enactment of this Act—
					(1)the designation of
			 Pakistan as a major non-NATO ally pursuant to paragraph (1) of section 517(a)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k(a)) (Presidential
			 Determination No. 2004–37; 69 Fed. Reg. 38797) shall be deemed to have been
			 terminated by the President pursuant to paragraph (2) of such section
			 irrespective of the requirement to notify Congress pursuant to such section;
			 and
					(2)the President may
			 not issue a separate designation of Pakistan as a major non-NATO ally pursuant
			 to section 517(a)(1) of such Act or any other provision of law.
					(c)Effective
			 dates
					(1)EgyptSubsection
			 (a) shall be effective for the period beginning on the date of the enactment of
			 this Act and ending on the date on which the Secretary of State certifies to
			 the appropriate congressional committees that the Government of Egypt has
			 drafted a new constitution, held a national referendum to approve the new
			 constitution and scheduled a date for national democratic elections to elect a
			 new government under the new constitution.
					(2)PakistanSubsection
			 (b) shall be effective for the period beginning on the date of the enactment of
			 this Act and ending on the date on which the Secretary of State certifies to
			 the appropriate congressional committees that the Government of Pakistan has
			 drafted a new constitution, held a national referendum to approve the new
			 constitution and scheduled a date for national democratic elections to elect a
			 new government under the new constitution.
					(3)DefinitionIn
			 this subsection, the term appropriate congressional committees
			 means—
						(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
						(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
						(d)Rule of
			 constructionNothing in this section shall be construed to
			 authorize the President to issue a separate designation of Egypt or Pakistan as
			 a major non-NATO ally of the United States pursuant to section 517(a)(1) of the
			 Foreign Assistance Act of 1961 for the period during which subsection (a) or
			 subsection (b), as the case may be, is in effect.
				202.Annual foreign
			 assistance report to CongressSection 634(a) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2394(a)) is amended—
				(1)in paragraph (11),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (12) as paragraph (14); and
				(3)by inserting after
			 paragraph (11) the following new paragraphs:
					
						(12)with respect to each private voluntary
				organization (as such term is defined in section 259(12)) that receives United
				States foreign assistance, a determination and accounting of—
							(A)how the
				organization allocates its funds, including dollar amounts disbursed for
				foreign assistance, dollar amounts expended for salaries and bonuses for such
				organization’s founders, managers, and other employees, and dollar amounts
				expended for administrative purposes of such organization; and
							(B)whether or not such organization provides
				any assistance directly or indirectly to a covered country (as such term is
				defined in section 3(2) of the Foreign
				Assistance Under Limitation and Transparency Act), and if any
				assistance was provided either directly or indirectly to a covered country, a
				determination and accounting of the type of such assistance;
							(13)with respect to each country that receives
				United States foreign assistance, whether bilaterally or otherwise, a
				determination and accounting of whether or not the country provides any
				assistance directly or indirectly to a covered country (as such term is defined
				in section 3(2) of the Foreign Assistance
				Under Limitation and Transparency Act), and a determination and
				accounting of the type of such assistance;
				and
						.
				
